DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-2, 4-8, 10-14, 16-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A human pose prediction method for an electronic device, comprising: using a basic neural network based on image-feature-based prediction to perform prediction on an inputted target image, to obtain an initial prediction map of a human key-point; inputting the initial prediction map of the human key-point and a human structure diagram into a pose graph neural network based on spatial information mining, wherein a node in the human structure diagram corresponds to a human joint, and an edge connects adjacent human joints, and wherein the pose graph neural network includes a convolution kernel and a gated recurrent unit; using the pose graph neural network and the initial prediction map of the human key- point to initialize the human structure diagram, to obtain an initialized human structure diagram; and using the pose graph neural network to perform iterative prediction on the initialized human structure diagram, to obtain a final prediction map, the final prediction map indicating a predicted human pose, wherein the final prediction map is obtained by: collecting information on an adjacent node of the node in the human structure diagram by using the convolution kernel before an iterative update, to obtain adjacent node information; updating a state of the node according to the adjacent node information by using the gated recurrent unit, the gated recurrent unit being used for digging spatial information between adjacent nodes in the human structure diagram; and obtaining the final prediction map after the iterative update.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“An electronic device, comprising: a memory storing computer program instructions; and a processor coupled to the memory and, when executing the computer program instructions, configured to perform: using a basic neural network based on image-feature-based prediction to perform prediction on an inputted target image, to obtain an initial prediction map of a human key-point; inputting the initial prediction map of the human key-point and a human structure diagram into a pose graph neural network based on spatial information mining, wherein a node in the human structure diagram corresponds to a human joint, and an edge connects adjacent human joints, and wherein the pose graph neural network includes a convolution kernel and a gated recurrent unit; using the pose graph neural network and the initial prediction map of the human key- point to initialize the human structure diagram, to obtain an initialized human structure diagram; and using the pose graph neural network to perform iterative prediction on the initialized human structure diagram, to obtain a final prediction map, the final prediction map indicating a predicted human pose, wherein the final prediction map is obtained by: collecting information on an adjacent node of the node in the human structure diagram by using the convolution kernel before an iterative update, to obtain adjacent node information; updating a state of the node according to the adjacent node information by using the gated recurrent unit, the gated recurrent unit being used for digging spatial information between adjacent nodes in the human structure diagram; and obtaining the final prediction map after the iterative update.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: using a basic neural network based on image-feature-based prediction to perform prediction on an inputted target image, to obtain an initial prediction map of a human key-point; inputting the initial prediction map of the human key-point and a human structure diagram into a pose graph neural network based on spatial information mining, wherein a node in the human structure diagram corresponds to a human joint, and an edge connects adjacent human joints, and wherein the pose graph neural network includes a convolution kernel and a gated recurrent unit; using the pose graph neural network and the initial prediction map of the human key- point to initialize the human structure diagram, to obtain an initialized human structure diagram; and using the pose graph neural network to perform iterative prediction on the initialized human structure diagram, to obtain a final prediction map, the final prediction map indicating a predicted human pose, wherein the final prediction map is obtained by: collecting information on an adjacent node of the node in the human structure diagram by using the convolution kernel before an iterative update, to obtain adjacent node information; updating a state of the node according to the adjacent node information by using the gated recurrent unit, the gated recurrent unit being used for digging spatial information between adjacent nodes in the human structure diagram; and obtaining the final prediction map after the iterative update.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 6, 2021